DETAILED ACTION
The NON-final rejection mailed on October 29,2020 is herewith withdrawn. 

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments

Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 22 and 31-34 over Mora-Gutierrez et al. (US20070085059) in view of Scholz et al. (US20050053593 )  and Tagg et al. ("Bacteriocins of gram-positive bacteria." Bacteriological reviews 40.3 (1976): 722) is persuasive.  The rejection is herewith withdrawn.  

The following rejections are made:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3. Claim(s) 22, 31-32, and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grabitz (EP0197188A1).

Grabitz teaches preparation of blends for use in fodder. The preparation comprises non-ionic surfactants such as monoesters of propylene glycol and of alimentary fatty acids; stearyl-2-lactyl acid. The amount of surfactant to be used is comprised within the range of from 0.5 to 80% and preferably of from 1 to 2% by weight relatively to the flour or meal. For this preparation to be efficient: in the first step, a first share of the oil is blended with the meal, in the second step the antibacterial (reads on gram negative or gram positive bacteria) agent is mixed and in the third step the residual portion of the oil is mixed. The composition and population is identical to that claimed. Therefore, the method of improving production performance as claimed is inherent.

Claim(s) ) 22, 31-32, and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rossi (WOI996013175A1).

Rossi teaches a non-medicinal poultry feed additive composition comprising a mixture of cresols, guaiacol, thymol, anethol, eugenol, capsaicin and tannin including emulsifying agents such as sodium, potassium or calcium stearoyllactylates from 20 to 1000 g of emulsifying agents. This composition simultaneously improves the digestibility of the food in which it is incorporated and reduces the negative effects of coccidiosis in poultry. The composition and population is identical to that claimed. Therefore, the method of improving production performance as claimed is inherent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 22 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US9723860 . Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application relates to a method for improving the feed efficiency in poultry husbandry, wherein poultry is provided with an effective compound directly upon hatching, and wherein the effective compound is provided to poultry in such a manner that a dosing level provided in a first part of their life-span is higher than a dosing level provided in a later part of their life span, the effective compound being at least one selected from the group consisting of: a lactylate in accordance with formula 1, or a Na, K, Ca, Mg, Fe(II), Zn, NH.sub.4, or Cu(II) salt thereof, R2-COO--[--CH(CH.sub.3)--COO].sub.n--R1 Formula 1 a glycolylate of formula 2, or a Na, K, Ca, Mg, Fe(II), Zn, NH.sub.4, or Cu(II) salt thereof R2-COO--[--CH.sub.2--COO].sub.n--R1 Formula 2: a lactate ester of formula 3, HO--CH(CH.sub.3)--COO--R2 Formula 3: and a glycolic acid ester of formula 4, HO--CH.sub.2--COO--R2 Formula 4: wherein in the above formulas R1 is selected from H, n stands for an integer with a value of 1-10, and 
Claims 22 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending  Application No. 15913646. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application relates to a method for improving production performance with respect to body weight gain in animals, the method .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 22 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-33 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application relates to method for treating intestinal infections caused by gram positive bacteria in animals, the method comprising feeding the animal with an effective amount of an antimicrobial compound selected from myristoyl lactylate, and the Na, K, Ca, or Mg salts thereof whereas the claims herein are drawn to a method for improving production performance with respect to body weight gain in animals, the method for preventing or treating intestinal infections caused by gram-positive bacteria of the germs Clostridia in animals comprising feeding the animal with an effective amount of an antimicrobial compound in combination with one or more coccido static components, wherein the antimicrobial compound is selected from a lactylate in accordance with formula 1, wherein Formula 1 comprises R2-COO-[-CH(CH3)-COO]n-Rl or a Na, K, Ca, Mg, Fe(II), Zn, NH4, or Cu(II) salt thereof, and wherein the amount of antimicrobial compound is in the range of 0.001 to 0.5 wt%. based on the total weight of each feed fed to the animal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
Sreenivasan Padmanabhan, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627